                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JERVON HERBIN,

                 Plaintiff,

         v.                                                  Civil Action No. 17-1136 (RDM)

 SHAWNITA WILKINS SEAU,

                 Defendant.


                                   MEMORANDUM OPINION

        On July 11, 2018, the Court denied Plaintiff's motions for default judgment based on the

likely absence of subject matter jurisdiction and serious reservations about the merits of

Plaintiff's claims. In particular, the Court indicated that Plaintiff had not established that this case

could proceed under the Court's diversity jurisdiction, and it was unlikely to enter a judgment of

default against the Defendant because of concerns surrounding “the size of the award that Herbin

has requested, the fact that he has not provided any evidence in support of his claims, and serious

questions about whether a binding contractual relationship was ever formed.” Dkt. 19 at 7. The

Court also questioned whether it has personal jurisdiction over the Defendant. Id. at 6.

         In December 2019, the Court gave "the Plaintiff additional -- if limited -- time to present

any evidence in his possession in support of his claims" and directed Plaintiff to submit

additional evidence to the Court on or before February 4, 2019. See Minute Order (Dec. 19,

2018). Plaintiff did not do so. Then, on May 6, 2019, the Court informed Plaintiff that, “absent

the submission of additional evidence on or before June 5, 2019, the Court will dismiss this

action” on one of these grounds. See Minute Order (May 6, 2019). That deadline has passed,

and the Court has received no further submission from Plaintiff.
       Because Plaintiff has had multiple opportunities to substantiate or to supplement his

claims regarding subject matter jurisdiction, personal jurisdiction, and the merits of his case, but

has not done so, the Court will dismiss this case without prejudice pursuant to the Court's May 6,

2019 Minute Order.

       A separate Order will issue.


                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge

Date: July 12, 2019
